Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Janison Veal appeals the district court’s order denying his Fed.R.Crim.P. 36 motion to correct a clerical error. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Veal, No. 3:02-cr-00043-JPB-JES-1 (ND.W.Va. Dec. 14, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.